Citation Nr: 1146082	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  08-29 622A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for skin cancer, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for lung scarring, to include as secondary to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel



INTRODUCTION

The Veteran served on active duty from January 1964 to December 1966 and from March 1967 to March 1970.   

This matter comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the benefits sought on appeal.  


FINDING OF FACT

In a written statement received at the Board in November 2011, the Veteran withdrew his claims for service connection for skin cancer and lung scarring.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the issues of entitlement to service connection for skin cancer and lung scarring have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002 & 2011); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Claims

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2011).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204(c) (2011).

In October 2008, the Veteran submitted a VA Form 9, Appeal to Board of Veterans' Appeals, perfecting his appeal as to the issue of entitlement to service connection for a skin cancer and lung scarring, as identified in the August 2008 statement of the case.  At that time, he also requested a Travel Board hearing at the RO.

Following the certification of his appeal, the RO sent the Veteran a September 2010 letter informing him that his requested hearing was scheduled for November 2, 2010.  In response, the Veteran submitted an October 2010 statement, which was forwarded to and received by the Board in November 2011.  In that statement, the Veteran indicated that he wished to cancel his hearing and withdraw the issues on appeal.  

The Board finds that the Veteran's statement satisfies the requirements for the withdrawal of a substantive appeal with respect to his skin cancer and lung scarring claims, which were the only two issues remaining on appeal.  Tomlin v. Brown, 5 Vet. App. 355 (1993). 

As the appellant has withdrawn his appeal, there remains no allegation of errors of fact or law for appellate consideration concerning this issue.  The Board, therefore, has no jurisdiction to review the Veteran's service connection claims and must dismiss those issues.  §§ 3.307(a)(6)(iii); 3.307(d), 3.309(e) (2011).  


ORDER

The appeal concerning the issue of entitlement to service connection for skin cancer is dismissed. 

The appeal concerning the issue of entitlement to service connection for lung scarring is dismissed. 


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


